

116 S3596 IS: Safeguarding Small Business Act
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3596IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Braun (for himself, Mrs. Loeffler, Mr. Hoeven, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make technical corrections to the CARES Act to remove all tax liability associated with loan forgiveness under the Paycheck Protection Program.1.Short titleThis Act may be cited as the Safeguarding Small Business Act.2.Technical correction(a)In generalSubsection (i) of section 1106 of the CARES Act (Public Law 116–136) is amended—(1)by striking 1986, any amount and inserting “1986—(1)any amount,(2)by striking the period at the end and inserting , and, and(3)by adding at the end the following new paragraph:(2)the treatment under such Code of any expense paid or incurred by the eligible recipient shall be determined without regard to the exclusion under paragraph (1)..(b)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 1106 of the CARES Act (Public Law 116–136). 